DETAILED ACTION
Claims 1-5 & 7-20 are pending as amended on 10/30/20,
claims 12-20 being withdrawn.

Response to Amendment
This final action is a response to the amendment filed on October 30, 2020.  The objections to the claims have been withdrawn.  Claim 6 has been cancelled.  Claims 1-5 & 7-11 have been amended as a result of the previous action; the rejections have been redone accordingly.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5 & 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The exclusionary limitation “applying a glue without any absorbent gelling material granules” is unsupported by the original disclosure, as the mere absence of a positive recitation in Applicants’ original disclosure does not appear to constitute proper basis for an explicit exclusion; see MPEP 2173.05(i).

Claims 1-5 & 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As amended, line 13 of claim 1 (“a carrier layer”) should read “said carrier layer” to ensure proper antecedent basis and clarity of scope.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been 

Claims 1-5, 7-9 & 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bogdanski et al., US 5,830,202.
With regard to claim 1, Bogdanski teaches a known method for depositing AGM particles onto a carrier web, wherein a print roller (61) with recesses delivers AGM particles from a fluidized particle hopper (63) and drops it onto a carrier web (50) without need for contact between roller & web (throughout, e.g. abstract, [Col. 14, 52-67 & FIG. 15]).  Upstream glue application to the carrier is also taught [Col. 14, 37-44 & FIG. 15].
It is noted that Bogdanski teaches the application of a glue in a defined pattern on the carrier directly below the nozzle [FIG. 15], and that absorbent particles are blown “through” the spray, and directed “onto the same” pattern as the adhesive [Col. 14, 40-48], which would appear to still meet the limitation of applying a spray without particles to the carrier upstream from the absorbent particle printing roll as currently claimed.  In any event, the addition of particles is not detailed as critical or discussed in great detail and it appears that it would have been obvious for one of ordinary skill in the art to omit the additional spray of absorbent particles if the additional measure of absorbency beyond the major, roll-printed absorbent portions were deemed unnecessary; see MPEP 2144.04(II)A.  Further, Bogdanski also teaches the conventional application of glue to carrier without absorbent particles and applying its roll-printed absorbent particle mass to said glue [Col. 9, 26-35] and the general, conventional application of glue to one layer in order to better secure another [Col. 13, 41-45].
With regard to claim 2, the carrier may comprise tissue, i.e. nonwoven material [Col. 14, 37-39].
With regard to claim 3, the depicted chute (63) can broadly provide the function of limiting excess above the recess by scraping as claimed [FIG. 15].
With regard to claim 4, the depicted carrier is supported by a variety of rotating drums (51/71/etc.) [FIG. 15].
With regard to claim 5, the teachings of Bogdanski have been detailed above, and while this reference does not expressly disclose that the continuous carrier is supported on a moving belt, a conventional conveyor belt would have been a prima facie obvious modification for one of ordinary skill, in order to provide its inherent supporting/conveying benefit for this transported web.
With regard to claim 7, the teachings of Bogdanski have been detailed above, and while this reference does not expressly disclose whether an additional layer of glue is deposited downstream from the AGM depositing station, this is believed to be implicit in the additional lamination of layers onto the deposited AGM as noted above, and wherein all layers of the formed laminate may comprise adhesive.  If not already implied, additional glue would have been obvious to add, in order to obtain improved integrity of the absorbent structure [Col. 13, 41-45].
With regard to claim 8, cover layers are also taught [Col. 15, 3-16 & FIG. 15].
With regard to claim 9, as noted above, all layers may comprise an adhesive coating [Col. 13, 41-45].
With regard to claim 11, a gravitational means deposits the AGM as shown.


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bogdanski et al., US 5,830,202 in view of Kamishioiri, JP 2000-107221.
The teachings of Bogdanski have been detailed above, and while this reference does not expressly disclose a particle recycling conduit to return particles from an area near the deposition point back into the top of the hopper, this was a conventional design in this art, as shown for example by Kamishioiri [0021 & FIGS. 1, 4].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Kamishioiri with Bogdanski, in order to circulate/reuse excess materials to prevent waste/jamming.


Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed October 30, 2020 with respect to the prior art rejections of the claims have been fully considered and are primarily drawn toward the claims as amended but are not persuasive.  As noted above, the Application as originally filed did not appear to consider the additive feature of the prior art which Applicants have attempted to exclude by amendment, and as such, this new exclusion appears to constitute new matter.  Examiner also notes that the amendment in question does not appear to be substantially limiting so as to exclude the applied teachings of Bogdanski as noted in the obviousness rejection above.  Thus, the instant claims as currently written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.  While not an explicit requirement, Examiner recommends attempting to distinguish Applicants’ method from 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745